Name: Commission Regulation (EEC) No 2936/81 of 8 October 1981 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 10 . 81 Official Journal of the European Communities No L 294 / 21 COMMISSION REGULATION (EEC) No 2936 / 81 of 8 October 1981 on the delivery of various consignments of skimmed-milk powder as food aid Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC ) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 5 ), as last amended by Regulation (EEC) No 3474 / 80 ( 6 ); whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC ) No 1310 / 80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC ) No 1399 / 81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme ( 4 ), and in particular Article 6 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed-milk powder set out therein ; HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC ) No 303 / 77 , the intervention agencies as specified in Annex I shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 October 1981 . For the Commission Poul DALSAGER Member of the Commission H OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( s ) OJ No L 43 , 15 . 2 . 1977 , p . 1 .( 3 ) OJ No L 134 , 31 . 5 . 1980 , p . 10 . ( 4 ) OJ No L 141 , 27 . 5 . 1981 , p . 1 . ( 6 ) OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 294 / 22 Official Journal of the European Communities 14 . 10 . 81 ANNEX i n ) Consignment A B C D 1 . Application of Council Regu ­ lations : (a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 1 000 tonnes ( s ) 4 000 tonnes ( s ) 60 tonnes 320 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 December 1980 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in November 1981 Delivery as soon as possible and at the latest 31 October 1981 Delivery in November 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981  12 noon on 26 October 1981 14 . 10 . 81 Official Journal of the European Communities No L 294 / 23 Consignment E F G 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme ) ( b ) affectation (EEC) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 600 tonnes 100 tonnes 180 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 February 1981 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in January 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981 No L 294 / 24 Official Journal of the European Communities 14 . 10 . 81 Consignment H I K 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme ) ( b ) affectation ( EEC ) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 250 tonnes 253 tonnes 180 tonnes 5 . Intervention agency responsible for delivery Dutch Belgian German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . 8 . Special characteristics and / or packaging ( 5 ) Markings on the packaging See note ( 7 ) See Annex II 9 . Delivery period Delivery as soon as possible and at the latest 31 October 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedim t ' be applied to determine t ! '. c costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  14 . 10 . 81 Official Journal of the European Communities No L 294 / 25 Consignment L M N O 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme ) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 500 tonnes 345 tonnes 540 tonnes 550 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . 8 . Special characteristics and / or packaging ( 3 ) Markings on the packaging See note ( 7 ) See Annex II 9 . Delivery period Delivery before 15 December 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981 No L 294/26 Official Journal of the European Communities 14 . 10 . 81 Consignment P Q R 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 235 tonnes 500 tonnes 499 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . 8 . Special characteristics and /or packaging ( 3 ) Markings on the packaging See note ( 7 ) See Annex II 9 . Delivery period Delivery in December 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981 14 . 10 . 81 Official Journal of the European Communities No L 294 / 27 Consignment S T U 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 186 tonnes seven tonnes 35 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . 8 . Special characteristics and / or packaging ( 3 ) Markings on the packaging See note ( 7 ) See Annex II 9 . Delivery period Delivery in January 1982 Delivery in February 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981 No L 294 / 28 Official Journal of the European Communities 14 . 10 . 81 Consignment V X 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme ) ( b ) affectation ( EEC ) No 1400 / 81 2 . 3 . Beneficiary Country of destination j Cape Verde 4 . Total quantity of the con ­ signment 100 tonnes 300 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 November 1980 Entry into intervention stock after 1 December 1980 8 . Markings on the packaging 'Leite desnatado em po / Dom da Comunidade econÃ ³mica europeia a Republica de Cabo Verde' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1981 Loading in November 1981 10 . Stage and place of delivery Port of unloading Mindelo ( deposited on the quay or on lighters ) Port of unloading Praia ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Monsieur le Directeur de Ã Ã Ã Ã ¡Ã  , Praia , Cabo Verde , ( telex : 54 EMPA CV) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 26 October 1981 14 . 10 . 81 Official Journal of the European Communities No L 294 / 29 Consignment Y Z 1 . Application of Council Regu ­ lations : ( a ) legal basis ( b ) affectation (EEC) No 1399 / 81 ( 1981 programme ) (EEC ) No 1400 / 81 2 . 3 . Beneficiary Country of destination J Peru j Zambia 4 . Total quantity of the con ­ signment 1 000 tonnes ( s ) 1 500 tonnes ( 5 ) 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 January 1981 Entry into intervention stock after 1 December 1980 ¢8 . Markings on the packaging 'Leche en polvo descremada / Donacion de la Comunidad econÃ ³mica europea a Peru ' 'Skimmed-milk powder non-enriched / Gift of the European Economic Com ­ munity to Zambias 9 . Delivery period Delivery in December 1981 Loading in November 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) Delivered to Lusaka 11 . Representative of the beneficiary responsible for reception ( 4 ) Dairy Produce Board , PO box 30124 , Lusaka , Zambia ( telex : 41520 ZA ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981 No L 294 / 30 Official Journal of the European Communities 14 . 10 . 81 Consignment AA AH 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme ) ( b ) affectation ( EEC ) No 1400 / 81 2 . 3 . Beneficiary Country of destination j - Jibuti 4 . Total quantity of the con ­ signment 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery French Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 7 ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite' 9 . Delivery period Loading in November 1981 Loading in January 1982 10 . Stage and place of delivery Port of unloading Jibuti ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) MinistÃ ¨re du Commerce , Office national d'approvisionnement et de commercialisation (ONAC) BP 79 , Djibouti ( 8 ) ( tel . 35 03 27 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981 14 . 10 . 81 Official Journal of the European Communities No L 294 / 31 AC AD AE AFConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme ) (EEC ) No 1400 / 81( b ) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the con ­ signment Lesotho See Annex II 99 tonnes 42 tonnes German 106 tonnes 53 tonnes 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging Bought on the Community market See note ( 7 ) 'Skimmed-milk powder with vitamins A and D / Gift of the European Economic Community to Lesotho' Loading in November 19819 . Delivery period 10 . Stage and place of delivery Delivered to Food Management Store , Maseru Delivered to Food Management Store , Mafeteng Delivered to Food Management Store , Quthing Delivered to Food Management Store , Mokhotlong Government of Lesotho Food management unit store 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 294 / 32 Official Journal of the European Communities 14 . 10 . 81 Consignment AG 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme ) ( b ) affectation (EEC ) No 1400 / 81 2 . 3 . Beneficiary Country of destination j Angola 4 . Total quantity of the con ­ signment 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 7 ) 8 . Markings on the packaging \ 'Leite desnatado em po com vitaminas A e D / Dom da Comunidade europeia a favor de Angola' 9 . Delivery period Delivery in December 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981 / 14 . 10 . 81 Official Journal of the European Communities No L 294 / 33 Consignment AH AI 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1310 / 80 ( 1980 programme) ( b ) affectation (EEC) No 1653 / 81 (general reserve ) 2 . 3 . Beneficiary Country of destination j People's Republic of China 4 . Total quantity of the con ­ signment 250 tonnes 250 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) See notes ( 7 ) and ( 9 ) 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to the People's Republic of China' ( 10 ) 9 . Delivery period Delivery as soon as possible and at the latest 31 October 1981 10 . Stage and place of delivery Port of unloading Shangai (deposited on the quay or on lighters ) Port of unloading Tientsin ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) China National Complete Plant Export Corporation , Shangai Branch , 53 , Fu Zhou Road , Shangai , China (cable : 5778 Shangai , China ) China National Complete Plant Export Corporation , Tientsin Branch , 121 , Mo Nan Dao , Tientsin , China (cable : 1875 Tientsin , China) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 294 / 34 Official Journal of the European Communities 14 . 10 . 81 Consignment AK AL 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1310 / 80 ( 1980 programme ) ( b ) affectation (EEC ) No 1653 / 81 ( general reserve ) 2 . 3 . Beneficiary Country of destination j People's Republic of China 4 . Total quantity of the con ­ signment 750 tonnes 750 tonnes 5 . Intervention agency responsible for delivery Will result from the application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See notes H and Ã 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to the People's Republic of China' ( 10 ) 9 . Delivery period Loading in December 1981 10 . Stage and place of delivery Port of unloading Shangai (deposited on the quay or on lighters ) Port of unloading Tientsin (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) China National Complete Plant Export Corporation , Shangai Branch , 53 , Fu Zhou Road, Shangai , China ( cable : 5778 Shangai , China ) China National Complete Plant Export Corporation , Tientsin Branch , 121 , Mo Nan Dao , Tientsin , China ( cable : 1875 Tientsin , China ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981 14 . 10 . 81 Official Journal of the European Communities No L 294 / 35 Consignment AM 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) 2 . ( b ) affectation Beneficiary (EEC ) No 1400 / 81 milk ICRC 3 ­ Country of destination El Salvador 4 . Total quantity of the con ­ signment 200 tonnes 5 . Intervention agency responsible for delivery Will result from the application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market limited to the following countries : Denmark , Ireland , Northern Ireland 7 . Special characteristics and / or packaging ( 3 ) See note ( 7 ) 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following markings : 'ELS-9 / Leche desnatada en polvo con vitaminas A y D /Donacion de la Comunidad econÃ ³mica europeia / AcciÃ ³n del ComitÃ © internacional de la Cruz Roja / Destinado Ã la distribuciÃ ³n gratuita / Acajutla ' 9 . Delivery period Loading in December 1981 10 . Stage and place of delivery Port of unloading Acajutla ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) DelegaciÃ ³n del CICR c / o Cruz Roja Salvadorena , Centro de Gobierno , 17 Calla Poniente y Avenida Henri Dunant , San Salvador ( n ) 12 . Procedure to be applied to determine the costs of supply Tender » 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981 No L 294/36 Official Journal of the European Communities 14 . 10 . 81 Consignment AN 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 937 / 79 ( 1979 programme) ( b ) affectation (EEC ) No 938 / 79 2 . Beneficiary f India 3 . Country of destination J 4 . Total quantity of the con ­ signment 1 000 tonnes ( s ) 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 June 1981 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under food-aid programme of European Economic Community /Bombay' 9 . Delivery period Delivery in November 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) U. Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981 14 . 10 . 81 Official Journal of the European Communities No L 294 / 37 Consignment AO AP AQ 1 . Application of Council Regu ­ lations : (a j legal basis (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC.) No 1400 / 81 2 . 3 . Beneficiary Country of destination I India 4 . Total quantity of the con ­ signment 3 500 tonnes ( J ) 2 000 tonnes ( s ) 1 000 tonnes ( s ) 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 June 1981 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under food-aid programme of European Economic Community' followed by : 'Bombay' 'Calcutta' 'Madras' 9 . Delivery period Delivery in November 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981 No L 294 / 38 Official Journal of the European Communities 14 . 10 . 81 Consignment AR AS AT 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . 3 . Beneficiary Country of destination I  India 4 . Total quantity of the con ­ signment 4 500 tonnes ( 5 ) 1 500 tonnes ( 5 ) 500 tonnes ( 5 ) 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stocks 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 July 1981 8 . Markings on the packaging 'Supplied to the Indian Dairy Corporation under food-aid programme of European Economic Community' followed by : 'Bombay' 'Calcutta ' 'Madras' 9 . Delivery period Delivery in December 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) U. Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981 14 . 10 . 81 Official Journal of the European Communities No L 294 / 39 Notes ( ] ) This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal of the European Communities . ( 3 ) Other than those set out in the Annex to Regulation (EEC) No 625 / 78 ; see Article 6 ( 2 ) of Regulation ( EEC ) No 303 / 77 . ( 4 ) Only in the case of delivery ' to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77 . ( 5 ) Each offer may cover only a part-quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product published along with this Regulation in the C series of the Official Journal of the European Communities . ( 6 ) Delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 7 ) The vitamin A content of the skimmed-milk powder must be at least 5 000 I.U. per 100 grams . The vitamin D content of the skimmed-milk powder must be at least 500 I.U. per 100 grams . The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption . The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . The skimmed-milk powder must be manufactured within the limit of one month before the date of delivery or shipment of the goods . ( 8 ) The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities , 12 , avenue de l'Ethiopie , BP 2477 , Djibouti ( telex 5894 DELCOM DJ ). ( 9 ) The special packaging specifications are the following : ( 1 ) Polyethylene bags which are new , clean , dry and intact , of a net weight content of 1 kg and made in accordance with the following : dimensions : 195 x 325 mm; specifications : high-pressure polyethylene , thickness : 0-08 mm , uncoloured ; density : 0-925 to 0-930 . fluidity index : 2 to 4 ; limit of elastic capacity : DIN standard 53455 : 125 135 kgf/ cm2 ; modulus of shearing: DIN standard 53445 : 3 000 kgf/ cm2 ; elongation : 130 % ; horizontally and vertically welded bags not less than 1 mm , each . The bags shall be sealed at the top by two welds of not less than 1 ¢ 5 mm each , spaced 2 to 3 cm apart . The bags shall be fitted with a device whereby they can be closed after having been opened . This device shall consist of a strip of not less than 1 mm fitting into a 2 mm strip . Food quality . ( 2 ) Cartons containing 20 bags as specified above and meeting the following requirements : dimensions : 540 X 350 x 225 mm ; kraft 125 g ; corrugated 4 mm  120 g; schrenz 110 g; corrugated 3 mm  120 g ; kraft 125 g . The cartons shall be divided widthwise by three partitions . Specifications : duplex brown 140 g ; corrugated 4 mm  120 g ; duplex brown 140 g . The cartons shall be securely closed by :  clipping the bottom flags ,  adhesive tape not less than 4 cm wide at the top and bottom . No L 294 /40 Official Journal of the European Communities 14 . 10 . 81 ( 10 ) The successful tenderer shall also put the text in Chinese characters , which will be provided to him direct by the intervention agency concerned , on the bags and cartons . (" JThe successful tenderer shall send to the representative of the beneficiary , on delivery , a health certificate , a certificate of origin and a pro-fprma invoice with the entry : 'los productos mencionados llegan a El Salvador como donativo al pueblo de este pais . SegÃ ºn el acuerdo de sede firmado el 12 de Septiembre 1980 (Art . n ° 11 ) el Gobierno autoriza su introducciÃ ³n libre de todo tipo de impuestos . ' ( 12 ) The bill of lading must contain the following information : 'NOTIFY ADDRESS : ( a ) Consignee ; ( b ) DelegaciÃ ³n del CICR, Hotel El Salvador Sheraton , PO box 06-1068 , San Salvador'. 14 . 10 . 81 Official Journal of the European Communities No L 294 / 41 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie ( in Tonnen ) Teilmengen ( in Tonnen ) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity ( in tonnes ) Partial quantities ( in tonnes ) Beneficiary Recipient country Markings on the packaging DÃ ©signation du lot QuantitÃ © totale du lot ( en tonnes ) QuantitÃ ©s partielles ( en tonnes ) BÃ ©nÃ ©ficiaire Pays destinataire Inscription sur l'emballage Designazione della partita Aanduiding van de partij QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Beneficiario Begunstigde Paese destinatario Bestemmingsland Iscrizione sull'imballaggio Aanduiding op de verpakking A 1 000 1 000 PAM Cuba Cuba 760P2 / Leche desnatada en polvo / La Habana / Donado de la Comunidad economi ­ ca europea / AcciÃ ³n del Programa Mondial de Alimentos B 4 000 4 000 PAM Egypt Egypt 2046P1 / Skimmed-milk powder non-enriched / Alexandria / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme C 60 60 PAM Cameroon Cameroon 773P1 / Skimmed-milk powder non-enriched / Douala / Gift of the European Economic Community / Action of the World Food Programme D 320 120 PAM Swaziland Swaziland 2541 / Skimmed-milk powder non-enriched / Maputo / Gift of the European Economic Community / Action of the World Food Programme 200 PAM Mauritius Mauritius 51 IPX / Skimmed-milk powder non-enriched / Port-Louis / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme E 600 600 PAM Uganda Uganda 2443 / Skimmed-milk powder non ­ enriched / Mombasa / Gift of the European Economic Community / Action of the World Food Programme F 100 100 PAM Liberia Liberia 2256 / Skimmed-milk powder non ­ enriched / Monrovia / Gift of the European Economic Community / Action of the World Food Programme G 180 180 PAM Mozambique Mozambique 2477 / Skimmed-milk powder non-enriched / Maputo / Gift of the European Economic Community / Action of the World Food Programme No L 294 / 42 Official Journal of the European Communities 14 . 10 . 81 Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking H 250 250 PAM Sudan Sudan 645 / EXP / Skimmed-milk powder enriched / Port Sudan / Gift of the European Economic Community / Action of the World Food Programme I 253 11 PAM Angola Angola 2480 / Skimmed-milk powder enriched / Luanda / Gift of the European Economic Community / Action of the World Food Pro ­ gramme 7 PAM Angola Angola 2480 / Skimmed-milk powder enriched / Lobito / Gift of the European Economic Community / Action of the World Food Pro ­ gramme 70 PAM Benin Benin 2096 / Skimmed-milk powder enriched / Cotonou / Gift of the European Economic Community / Action of the World Food Pro ­ gramme 81 PAM Ghana Ghana 2075P1 / Skimmed-milk powder enriched / Tema / Gift of the European Economic Community / Action of the World Food Programme 2 PAM Ghana Ghana 2570QX / Skimmed-milk powder enriched / Tema / Gift of the European Economic Community / Action of the World Food Programme 14 PAM Upper Volta Upper Volta 366P2 / Skimmed-milk powder enriched / Abidjan in transit to Ouagadougou / Gift of the European Economic Community / Action of the World Food Programme 50 PAM Chad Cha42238 / Skimmed-milk powder enriched / Douala for N'Djamena / Gift of the European Economic Community / Action of the World Food Programme 18 PAM Ghana Chana 2570Q / Skimmed-milk powder enriched / Tema / Gift of the European Economic Community / Action of the World Food Programme 14 . 10 . 81 Official Journal of the European Communities No L 294 / 43 Parti Bezeichnung der Partie XapaKiTipvo|x6 ( Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ¾Ã ±Ã  Lot Designation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ Ã Ã ·Ã Ã ± Ã Ã ·Ã ; 7tapt(8a&lt;; (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã ; ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã  Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã ©Ã Ã ¿Ã ; Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã © Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ev8Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã¡ ¿ Ã ; Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã ; Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking K 180 80 PAM Mali Mali 2231PI / Skimmed-milk powder enriched / Dakar in Transit to Bamako / Gift of the European Economic Community / Action of the World Food Programme 30 PAM Mali Mali2231Pl / Skimmed-milk powder enriched / Dakar in Transit to Kayes / Gift of the European Economic Community / Action of the World Food Programme 50 PAM Mali Mali 2231 PI / Skimmed-milk powder enriched / Abidjan in transit to Mopti / Gift of the European Economic Community / Action of the World Food Programme 20 PAM Mali Mali 2231 PI / Skimmed-milk powder enriched / LomÃ © in transit to Timbuktu / Gift of the European Economic Community / Action of the World Food Programme L 500 500 PAM Somalia Somali 719 / EXP / Skimmed-milk powder enriched / Mogadiscio / Gift of the European Economic Community / Action of the World Food Programme M 345 20 PAM Sudan Sudan 2385 / Skimmed-milk powder enriched / Alexandria / Gift of the European Economic Community / Action of the World Food Pro ­ gramme 300 PAM Somali Somalia 2349 / EXP / Skimmed-milk powder enriched / Mogadiscio / Gift of the European Economic Community / Action of the World Food Programme 25 PAM Burundi Burundi 560PX / Skimmed-milk powder enriched / Mombasa in transit to Bujumbura / Gift of the European Economic Community / Action of the World Food Programme N 540 540 PAM Somali Somalia 2294 / Skimmed-milk powder enriched / Mogadiscio / Gift of the European Economic Community / Action of the World Food Programme No L 294 /44 Official Journal of the European Communities 14 . 10 . 81 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  7tapTi'8a&lt;; Lot Designation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã ; 7tapTi5a&lt;; (OE Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ ; (OE Ã Ã Ã ½Ã ¿Ã Ã  ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã ©Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã Ã ¹Ã Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "EvSÃ µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã¡ ¿ Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking o 550 550 PAM Somali Somalia 2349 / EXP / Skimmed-milk powder enriched / Berbera / Gift of the European Economic Community / Action of the World Food Programme P 235 90 PAM Yemen PDR Yemen PDR 2166 / EXP / Skimmed-milk powder enriched / Aden / Gift of the European Economic Community / Action of the World Food Programme 25 PAM Burundi Burundi 560PX / Skimmed-milk powder enriched / Mombasa in transit to Bujumbura / Gift of the European Economic Community / Action of the World Food Programme 95 PAM Burundi Burundi 518PX / Skimmed-milk powder enriched / Mombasa in transit to Bujumbura / Gift of the European Economic Community / Action of the World Food Programme 25 PAM Malawi Malawi 2423 / Skimmed-milk powder enriched / Nacala / Gift of the European Economic Community / Action of the World Food Programme Q 500 500 PAM Syria Syria 2261 / Skimmed-milk powder enriched / Lattakia / Gift of the European Economic Community / Action of the World Food Pro ­ gramme R 499 154 PAM Syria Syria 2269 / Skimmed-milk powder enriched / Lattakia / Gift of the European Economic Community / Action of the World Food Pro ­ gramme 270 PAM Syria Syria 2418 / Skimmed-milk powder enriched / Lattakia / Gift of the European Economic Community / Action of the World Food Pro ­ gramme 75 PAM Lebanon Lebanon 524 / EXP / Skimmed-milk powder enriched / Beirut / Gift of the European Economic Community / Action of the World Food Programme 14 . 10 . 81 Official Journal of the European Communities No L 294 / 45 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  7tapTi5a&lt;; Lot Designation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ®\ 71OO6TT)XOL tÃ ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  7toooTTiTei; (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã ©Ã Ã ¿Ã ; Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã © Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung " Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã¡ ¿ Ã , Ã Ã Ã Ã ºÃ µÃ Ã ±Ã ±Ã ¯Ã ; Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking S 186 30 PAM Jordan Jordan 2354 / Skimmed-milk powder enriched / Aqaba / Gift of the European Economic Community / Action of the World Food Pro ­ gramme 80 PAM Yemen PDR Yemen PDR 2453 / Skimmed-milk powder enriched / Aden / Gift of the European Eco ­ nomic Community / Action of the World Food Programme 54 PAM Malawi Malawi 525 / EXP / Skimmed-milk powder enriched / Nacala / Gift of the European Economic Community / Action of the World Food Programme 22 PAM Ghana Ghana 2570Q / Skimmed-milk powder enriched / Tema / Gift of the European Economic Community / Action of the World Food Programme T 7 7 PAM Upper Volta Upper Volta 366P2 / Skimmed-milk powder enriched / Abidjan in transit to Ouagadougou / Gift of the European Economic Community / Action of the World Food Programme U 35 35 PAM Malawi Malawi 2145 / EXP / Skimmed-milk powder enriched / Nacala / Gift of the European Economic Community / Action of the World Food Programme